20DETAILED ACTION
This Office Action is in reply to Applicants response after Non-Final Rejection received on June 15, 2020.  Claim(s) 1-18 is/are currently pending in the instant application.  The instant application claims foreign priority to an application filed in India with a filing date of July 13, 2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on 8/17/2020 and 3/29/2021.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method of monitoring and controlling a system and provisioning operator assistance – a process.  (Step 1: YES).

abstract ideas highlighted in italics and additional elements highlighted in bold);
detecting a first instance of a control system event by one or more first sensors of a control system; 
retrieving an operator profile of an operator of the control system from an operator log database, wherein the operator profile includes information indicative of the operator's level of experience with one or more of the control system or the control system event, 
retrieving, in response to detecting the first instance of the control system event, historical performance information from the operator log database based on the operator profile, the historical performance information being indicative of the operator's performance when responding to previous instances of the control system event,
collecting physical condition information indicative of a physical condition of the operator from output of one or more of second sensors, the one or more second sensors including at least one sensor device configured to provide output indicative of the physical condition information including at least one of steps taken, distance walked, or calories burned by the operator; 
determining an event complexity corresponding to the detected first instance of the control system event based on the physical condition information and the historical performance information; 
responsive to determining that the event complexity corresponding to the detected first instance of the control system event exceeds a predefined complexity threshold: 
retrieving, from a best practices database, a set of operator inputs received at the control system from another operator that responded to a detected second instance of the control system event, wherein the detected second instance of the control system event is detected prior in time to the detected first instance of the control system event; and 
assisting the operator with operating the control system to respond to the detected first instance of the control system event by communicating via an interface of the control system, information identifying a sub-set of the retrieved set of operator inputs used to respond to the detected second instance of the control system event; and 
responsive to determining that the event complexity corresponding to the detected first instance of the control system event does not exceed the predefined complexity threshold:
allowing the operator to respond to the detected first instance of the control system event without communicating the information identifying the sub-set of the retrieved operator inputs via the interface.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes. Detecting a control system event, collecting condition information, determining event complexity, retrieving operator inputs, retrieving historical information, assisting an operator cites concept performed in the human mind.  But for the “via a processor” and “a plurality of sensors” language, nothing in the claims precludes the steps from being practically performed in the mind.  A specific limitation of a sensor to detect patterns is equivalent to a supervisor observing and evaluating stress and other environmental cues of an operator (emotion, body language, time management) to determine the mental state of an operator.  The mere nominal recitation of a processor and data collection by sensor does not take the claim out of the mental processes grouping of abstract ideas.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processor implemented interface and plurality of sensors in Claim 10 is just applying generic computer components to the recited abstract limitations.  Claims 1 and 10 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor implemented interface and a plurality of sensors (Claims 1 and 10). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The addition of communicating data (claims 1 and 7); monitoring data (claim 6); mode for communicating data (claim 8); and qualifications of data (claim 9) are all recited in a general manner, which amounts to data gathering.  The courts have found data gathering, data analysis, Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0095] about implantation using general purpose or special purpose computing devices [the computer system 702 may include, but not be limited to, one or more of a general-purpose computer, a programmed microprocessor, a micro-controller, an integrated circuit, and other devices or arrangements of devices that are capable of implementing the steps that constitute the method of the present invention.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 10 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
 
Dependent claims 2-9, 19, 11-18, and 20 further define the abstract idea that is present in their respective independent claims 1 and 10 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the 

Additionally, the claim limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Detecting a control system event, collecting condition information, determining event complexity, retrieving operator inputs, retrieving historical information, assisting an operator cites managing personal behaviors or relationships or interactions between people.  But for the “via a processor” and “a plurality of sensors” language, nothing in the claims precludes the steps from being practically performed as managing personal behavior.  Detecting events, retrieving inputs, reviewing historical data can be performed by a human supervisor.  Further, reading instructions from a database (could be a paper file of events and steps for resolution) and following and addressing a system event is not more than managing personal behavior.  A specific limitation of a sensor to detect patterns is equivalent to a supervisor observing and evaluating stress and other environmental cues of an operator (emotion, body language, time management) to determine the mental state of an operator.  The mere nominal recitation of a processor and data collection by sensor does not take the claim out of the certain methods of organizing human activity grouping of abstract ideas.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a managing personal behaviors or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processor implemented interface and plurality of sensors in Claim 10 is just applying generic computer components to the recited abstract limitations.  Claims 1 and 10 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

Response to Arguments/Remarks
Applicant’s arguments filed on June 15, 2020 with respect to the previous rejection of claims 1-18 under 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant remarks begin on page 9 and asserts that the amended claims are patent eligible by reciting concepts that incorporate the alleged abstract idea into a practical application.  The Applicant states that the concepts are operations related to retrieving historical performance information related to the operator’s performance when responding to a previous control system event and taking action based on the event complexity.  Further it is argued that claim 1 is a practical application for taking a first set of steps when an event complexity exceeds a threshold and taking a second set of steps when the event does not exceed a threshold.  One side is providing help to an operator when the event is deemed complex.  The other side is to offer no help and let the operator continue when the event is deemed not complex.  

The Examiner does not agree with the applicants.  The tracking of events by a generic computer and then using historical data to make decision is not indicative of a practical application.  The steps which are outlined in the claims are not more than a human supervisor with more experience watching over a more junior operator and guiding them on how to solve a particular event or carefully watching them to make sure they are following procedure.  This is simply a mental process in combination with methods of organizing human activity in which a general purpose computer is applied as a tool to perform the otherwise abstract idea. The rejection under 35 U.S.C. § 101 is not withdrawn. 

The amendments, and subsequent arguments relating to the rejection under 35 U.S.C. § 103 are found persuasive. The rejection of the claims under Stluka in view of Reiner and Karunanithi and Kido is withdrawn at this time.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        November 19, 202120